As filed with the Securities and Exchange Commission on August 7, 2012 Registration No. 333-181985 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 Amendment No. 1 to REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Mercedes-Benz Auto Receivables Trusts (Issuing Entities) Daimler Retail Receivables LLC (Depositor for the Issuing Entities described herein) (Exact name of registrant as specified in its charter) Delaware 95-3477910 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 36455 Corporate Drive Farmington Hills, Michigan 48331 (248) 991-6700 (Address of registrant’s principal executive office) Steven C. Poling, Esq. Daimler Retail Receivables LLC 36455 Corporate Drive Farmington Hills, Michigan 48331 (248) 991-6632 (Name and address of agent for service) Copy to: Dale W. Lum, Esq. Sidley Austin llp 555 California Street San Francisco, California 94104 (415) 772-1200 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filerx
